Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,760,573. Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 19
A system of vacuum pumps comprising: a main vacuum pump (Claim 1 of US Patent 10,760,573) with a gas inlet port connected to a vacuum chamber and a gas outlet port leading into a conduit before coming out into a gas outlet of the system of vacuum pumps, said main vacuum pump including a motor (Claim 1 of US Patent 10,760,573), a non-return valve (Claim 1 of US Patent 10,760,573) positioned in said conduit between said gas outlet port and the said gas outlet of the system of vacuum pumps, and an auxiliary vacuum pump (Claim 1 of US Patent 10,760,573) connected in parallel to said non-return valve, wherein said main vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and simultaneously activating said auxiliary vacuum pump (Claim 1 of US Patent 10,760,573); and wherein said auxiliary vacuum pump continues to operate all the while that said main vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main vacuum pump maintains a defined pressure in the vacuum chamber (Claim 1 of US Patent 10,760,573).
In Reference to Claim 20

In Reference to Claim 21
The system of vacuum pumps according to claim 19, wherein a nominal flow rate of said auxiliary vacuum pump is selected as a function of a volume of said conduit which is limited by said nonreturn valve. (Claim 3 of US Patent 10,760,573)
In Reference to Claim 22
The system of vacuum pumps according to claim 21, wherein a flow rate of said auxiliary vacuum pump is from 1/500 to 1/5 of a nominal flow rate of said main lubricated vacuum pump. (Claim 4 of US Patent 10,760,573)
In Reference to Claim 23
The system of vacuum pumps according to claim 19, wherein said auxiliary vacuum pump is single-staged or multi-staged. (Claim 5 of US Patent 10,760,573)
In Reference to Claim 24
The system of vacuum pumps according to claim 19, wherein said non- return valve closes when a pressure at a suction end of said main vacuum pump is between 500 mbar absolute and a final vacuum. (Claim 6 of US Patent 10,760,573)
In Reference to Claim 25
The system of vacuum pumps according to claim 19, wherein each of said main vacuum pump and said auxiliary vacuum pump is a lubricated rotary vane vacuum pump, wherein said main lubricated rotary vane vacuum pump comprises an oil separator, and said auxiliary lubricated rotary vane vacuum pump discharges gases into said oil separator. (Claim 8 of US Patent 10,760,573)
In Reference to Claim 26
The system of vacuum pumps according to claim 19, wherein each of said main vacuum pump and said auxiliary vacuum pump is a lubricated rotary vane vacuum pump, wherein said main lubricated rotary vane vacuum pump comprises an oil separator, and said auxiliary lubricated rotary vane vacuum pump is integrated in said oil separator. (Claim 9 of US Patent 10,760,573)
In Reference to Claim 27
The pumping method according to claim 19 comprising continuing to operate said auxiliary vacuum pump all the while that said main vacuum pump pumps the gases contained in the vacuum chamber. (Claim 10 of US Patent 10,760,573)
In Reference to Claim 28
A system of vacuum pumps comprising: a main lubricated rotary vane vacuum pump (Claim 1 of US Patent 10,760,573) including: a gas inlet port (Claim 1 of US Patent 10,760,573) connected to a vacuum chamber, and a gas outlet port (Claim 1 of US Patent 10,760,573); a first conduit section (Claim 1 of US Patent 10,760,573) located between said gas outlet port and a gas outlet of the system of vacuum pumps; a non-return valve positioned in said first conduit section; a second conduit section (Claim 1 of US Patent 10,760,573 recites an auxiliary pump parallel to the non-return valve, therefore there is a second conduit section) extending between said gas outlet port and said gas outlet of the system of vacuum pumps, said first conduit section extending from said second conduit section; an auxiliary lubricated rotary vane vacuum pump (Claim 1 of US Patent 10,760,573) located in said second conduit section downstream of said first conduit section and connected in parallel to said non-return valve; wherein said main lubricated rotary vane vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and through said gas outlet of the system of vacuum pumps and simultaneously activating (Claim 1 of US Patent 10,760,573) said auxiliary lubricated rotary vane vacuum pump; and wherein said auxiliary lubricated rotary vane vacuum pump continues to operate all the while that said main lubricated rotary vane vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main lubricated rotary vane vacuum pump maintains a defined pressure in the vacuum chamber(Claim 1 of US Patent 10,760,573); and wherein said non-return valve is adapted to close at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber, whereby said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed enables increasing the pressure reduction in the vacuum chamber and decreases energy of operating said main lubricated rotary vane vacuum pump.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-24,  and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2003/0068233 to Royce in view of WO2012/165645, the art rejection is made based on the respective US Patent Publication 2014/0112815 to Kudara et al (Kudara).
In Reference to Claim 19
Royce discloses a system of vacuum pumps comprising: a main vacuum pump (Fig. 1, 102) with a gas inlet port (Fig. 1, 108) connected to a vacuum chamber and a gas outlet port (Fig. 1, 112) leading into a conduit (Fig. 1, 118) before coming out into a gas outlet of the system of vacuum pumps, a non-return valve (Fig. 1, 106) positioned in said conduit between said gas outlet port and the said gas outlet (Fig. 1, 130) of the system of vacuum pumps, and an auxiliary vacuum pump (Fig. 1, 104) connected in parallel to said non-return valve (Fig. 1, 106), wherein said main vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and simultaneously activating said auxiliary vacuum pump; (As showed in Fig. 2, curve 212 shows the auxiliary vacuum pump starts after the main pump is started.  Both main pump and auxiliary pump are running during the curve 212) and wherein said auxiliary vacuum pump continues to operate all the while that said main vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main vacuum pump maintains a defined pressure in the vacuum chamber. (As showed in Fig. 2, curve 212 show both main pump and auxiliary pump keep running)
Royce does not teach motor to run the pump.
Kudara teaches motors are used to but both of the main and auxiliary pumps (Fig. 1, 24 and 58)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Royce to incorporate teachings from Kudara.  Doing so, would result in a motor being used to drive pumps of Royce. Both inventions of Kudara and Royce are for a multiple stage of vacuum pump systems. And Kudara provides a method of driving a pump with a predictable result of success.
In Reference to Claim 20
Royce teaches an outlet of said auxiliary vacuum pump rejoins (Fig. 1, 122) said gas outlet of the system of vacuum pumps after said non-return valve.
In Reference to Claim 21
Royce discloses a nominal flow rate of said auxiliary lubricated rotary vane vacuum pump (Fig. 1, 104) is selected with a nominal flow rate selected as a function of a volume of said conduit which is limited by said non-return valve (Royce teaches the selection of auxiliary pump depends of the configuration of the system in Paragraph 28, therefore, it is obvious the a person with ordinary skill in the art will determine the capacity of the pump based on the system requirement).
In Reference to Claim 22
Royce discloses a flow rate of said auxiliary vacuum pump is from 1/500 to 1/5 of a nominal flow rate of said main lubricated vacuum pump. (Paragraph 29)
In Reference to Claim 23
Royce discloses said auxiliary vacuum pump is single-staged or multi-staged (Paragraph 27/28, both pump 102 / 104 can be any number of vacuum pumps)
In Reference to Claim 24
Royce discloses said non- return valve (Fig. 1, 106)
Royce is silent on the operation pressure of the valve.  However, Royce teaches the check valve is sized to accommodate all the flow from the chamber (Paragraph 24) and prevents fluid form flow back to the primary pump and may be any number of suitable vacuum rated design (Paragraph 30). Therefore, it is obvious that a person with ordinary skill in the art will determined the operating pressure of the check valve.
In Reference to Claim 27
Royce discloses continuing to operate said auxiliary vacuum pump all the while that said main vacuum pump pumps the gases contained in the vacuum chamber. (As showed in Fig. 2, the curve 212 shows the auxiliary vacuum pump is operated all the time while the main pump is being operated.)
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Royce and Kudara as applied to claim 19 above, and further in view of US Patent 5,697,771 to Arndt et al (Arndt).
In Reference to Claims 25 and 26
Royce discloses the vacuum pump system comprising said main vacuum pump and said auxiliary vacuum pump.
The combination if Royce and Wagner as applied to Claim 19 does not teach the following but is taught by Arndt:
a vane vacuum pump comprises an oil separator (Fig. 1, 42)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Royce and Kudara as applied to Claim 19 to incorporate teachings from Arndt.  Doing so, would result in an oil separator being used in the vane vacuum pump system of Arndt, since Arndt provides a method of collecting oil from the vacuum chamber (Col. Line 15-17).
The combination of Royce, Kudara and Arndt as applied to Claims 25 and 26 shows that an oil separator is positioned at the downstream of the vacuum pump.  A person with ordinary skill in the art will positioned the oil separator to a position or integrated attached to the pump.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Royce.
In Reference to Claims 28 and 29
Royce discloses a system of vacuum pumps comprising: a main lubricated rotary vane vacuum pump (Fig. 1, 102) including: a gas inlet port (Fig. 1, 108) connected to a vacuum chamber, and a gas outlet (Fig. 1, 112) port; a first conduit section (Fig. 1, 118) located between said gas outlet port and a gas outlet (Fig. 1, 130) of the system of vacuum pumps; a non-return valve (Fig. 1, 106) positioned in said first conduit section; a second conduit (Fig. 1, 116) section extending between said gas outlet port and said gas outlet of the system of vacuum pumps, said first conduit section extending from said second conduit section; an auxiliary lubricated rotary vane vacuum pump (Fig. 1, 104) located in said second conduit section downstream of said first conduit section and connected in parallel to said non-return valve
Royce discloses the multiple stage vacuum pump state.  Royce does not teach the operation process: wherein said main lubricated rotary vane vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and through said gas outlet of the system of vacuum pumps and simultaneously activating said auxiliary lubricated rotary vane vacuum pump; and wherein said auxiliary lubricated rotary vane vacuum pump continues to operate all the while that said main lubricated rotary vane vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main lubricated rotary vane vacuum pump maintains a defined pressure in the vacuum chamber; and wherein said non-return valve is adapted to close at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber, whereby said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed enables increasing the pressure reduction in the vacuum chamber and decreases energy of operating said main lubricated rotary vane vacuum pump;
closing said non-return valve at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber; and increasing a pressure reduction in the vacuum chamber and decreasing energy of operating said main lubricated rotary vane vacuum pump, as a result of said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed.
However, Royce discloses the claimed system in terms of structure.  Further, Royce discloses the objective of applying the auxiliary pump is to save the energy.  Therefore, it is obvious that a person with ordinary skill in the art will determine the time to run the auxiliary pump based on the energy saving requirement.  According to MPEP, "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/16/21